DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 5-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda, in view of Carl (US 2017/0296022 A1), in further view of Kasper (US 2014/0013537 A1).
Regarding Claim 1, Shinoda (Fig. 1) discloses a cleaner comprising: a main body including a motor; a stick (1) extending from a front side of the main body (c) and defining, at an end thereof, an inlet hole (Intake opening cover 8) configured to suction a substance (air, see Column 2, Lines 35-40) based on an operation of the motor (Engine E); and a handle (4) disposed on the main body (c), wherein the handle (4) includes: a hinge coupling portion (2) disposed on the main body and including a hinge shaft (d) that extends along a lateral direction of the main body (c); and a grip portion (4, see fig. 4) including a hinge portion (g) that is rotatably coupled to the hinge shaft (d) and extending from the hinge coupling portion (2).
Shinoda does not disclose wherein the hinge coupling portion (Shinoda, 2) includes a first elastic portion that is configured to deform in proportion to a rotation of the hinge portion (Shinoda, g) with respect to the hinge shaft (Shinoda, d), and wherein the deformed first elastic portion is configured to exert, to the hinge portion (Shinoda, g), a restoring force.
However, Carl (Fig. 2) teaches a cleaner comprising of a hinged handle that comprises of a spring loaded mechanism for the purpose of biasing the pivoting of the and/or an associated release mechanism 126 may be a spring loaded mechanism . . . .” 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaner of Shinoda, wherein the hinge coupling portion (Shinoda, 2) includes a spring loaded mechanism for biasing the pivoting of the handle (Shinoda, 4) into pre-defined positions or orientations, as taught by Carl, for the purpose of allowing the handle of Shinoda the capability of being smoothly transitioned from one orientation to another without the user having the burden of applying manual biasing pressure to the handle to prevent the handle moving in an uncontrolled manner from one extreme set position to the other.
Shinoda, as modified by Carl, does not explicitly disclose wherein the hinge coupling portion (Shinoda, 2) includes a first elastic portion that is configured to deform in proportion to a rotation of the hinge portion (Shinoda, g) with respect to the hinge shaft (Shinoda, d; Carl 122)), and wherein the deformed first elastic portion is configured to exert, to the hinge portion, a restoring force.
However, Kasper does teach wherein the hinge coupling portion (88) includes a first elastic portion (126) that is configured to deform in proportion to a rotation of the hinge portion (86) with respect to the hinge shaft (132), and wherein the deformed first elastic portion (126) is configured to exert, to the hinge portion (86), a restoring force. See Kasper, Fig. 8 through 10 and Paragraph 0037-0038.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaner of Shinoda, as modified, 

    PNG
    media_image1.png
    339
    269
    media_image1.png
    Greyscale
Regarding Claim 2, Shinoda (Fig. 1) discloses the cleaner of Claim 1, as previously discussed above, wherein the handle (4) is disposed on a rear side of the main body (c), wherein the hinge portion (2) is located at an upper end portion of the grip portion (4), and wherein a lower end portion of the grip portion (4) is configured to rotate around the upper end portion of the grip portion (4). See Examiner Annotated Fig. 4.
Regarding Claim 3, Shinoda (Fig. 1) discloses the cleaner of Claim 1, as previously discussed above, wherein the hinge portion (g) is inserted into the hinge coupling portion (2) and rotatably coupled to the hinge shaft (d). See Fig. 2 and 3.
Regarding Claim 5, Shinoda, as modified, discloses the cleaner of Claim 1, as previously discussed above, wherein the hinge portion (Shinoda, g; Kasper, 86) 
Regarding Claim 6, Shinoda, as modified, discloses the cleaner of Claim 5, as previously discussed above, wherein the hinge coupling portion (Kasper, 88) defines an elastic portion space (See Kasper, Fig. 9 and 10) extending in the direction away from the hinge shaft (Shinoda, d; under a broadest reasonable interpretation, the elastic portion space extends in circumferential direction to the hinge shaft of Shinoda, d), that is away from the hinge shaft of Shinoda) wherein the first elastic portion (126) includes a first spring (126) disposed at the elastic portion space and extending parallel to the elastic portion space (the Spring 126 runs parallel to the circumferential elastic portion space. See Kasper, Fig. 9 and 10), and wherein a length of the first spring varies based on the pressure applied by the pressing protrusion (Kasper, 138). See Kasper, Fig. 9 and 10.
Regarding Claim 7, Shinoda, as modified, discloses the cleaner of Claim 6, as previously discussed above, wherein the first elastic portion (Kasper, 126) further includes a pressing plate (See Examiner Annotated Fig. 9), that is coupled to an end of the first spring (Kasper, 126) and that is configured to move along the elastic portion space based on a first space thereof facing the hinge portion (Shinoda, g; Kasper, 86) being pressed by the pressing protrusion (Kasper, 138). 

    PNG
    media_image2.png
    475
    519
    media_image2.png
    Greyscale

Regarding Claim 8, Shinoda, as modified, discloses the cleaner of Claim 1, as previously discussed above, wherein the first elastic portion (Kasper, 122) includes a second spring (Kasper, 128) that is wound around the hinge shaft (Shinoda d; Carl, 122; Kasper, 132) and that is deformed in proportion to a rotation of the grip portion (Shinoda, 4). Under a broadest reasonable interpretation, the second spring (Kasper, 128) is wound circumferntially around the hinge shaft of Shinoda, d. See Kasper, Fig. 5.
Regarding Claim 9, Shinoda, as modified, discloses the cleaner of Claim 8, as previously discussed above, wherein the hinge coupling portion (Shinoda, 2; Kasper, 88) further includes a first coupling protrusion (Kasper, 136) that is disposed inside the hinge coupling portion (Shinoda, 2; Kasper, 88) and that is coupled to a first end of the second spring (Kasper, 128), wherein the hinge portion (Shinoda, g; Kasper, 86) includes a second coupling protrusion (Kasper, 140) that is configured to rotate with the 
Regarding Claim 10, Shinoda (Fig. 1) discloses the cleaner of Claim 1, as previously discussed above, wherein the handle (4) further includes a sliding coupling portion (h,3) that is disposed on the main body (c) and that includes a sliding protrusion (5) slidably coupled to the grip portion (4), wherein the grip portion (4) further includes a sliding portion (h,3) through which the sliding protrusion (5) is slidably inserted, and wherein the sliding protrusion (5) is configured to slide in the sliding portion (h,3) based on the grip portion (4) being rotated around the hinge portion (g). See Fig. 1.
Regarding Claim 11, Shinoda (Fig. 1) discloses the cleaner of Claim 10, as previously discussed above, wherein the handle is disposed at a rear side of the main body (c), wherein the hinge portion (g) is located at an upper end portion of the grip portion (4), wherein the sliding portion (h, 3) is located at a lower end portion of the grip portion (4). See Examiner Annotated Fig. 4.
Regarding Claim 12, Shinoda (Fig. 1) discloses the cleaner of Claim 11, as previously discussed above, wherein the handle (4) further includes a base disposed at the rear side of the main body, wherein the base provides (i) the hinge coupling portion (2) at an upper portion thereof and (ii) the sliding coupling portion (h, 3) at a lower portion thereof, and wherein the base further provides, between the hinge coupling portion (2) and the sliding coupling portion (h, 3), an indented portion that is indented forward to accommodate fingers of a user. See Examiner Annotated Fig. 6. 


    PNG
    media_image3.png
    515
    386
    media_image3.png
    Greyscale

Regarding Claim 13, Shinoda (Fig. 1) discloses the cleaner of Claim 10, as previously discussed above, wherein the sliding protrusion (5) is disposed inside the sliding coupling portion (h, 3), wherein the sliding portion (h, 3) is inserted into the sliding coupling portion (h, 3) such that the sliding protrusion (5) is slidably coupled to the sliding portion (h, 3).

Regarding Claim 14, Shinoda (Fig. 1) discloses the cleaner of Claim 13, as previously discussed above, wherein the sliding portion (h, 3) defines a sliding space (b) through which the sliding protrusion (5) is inserted, and wherein a rotation range of the 
Regarding Claim 15, Shinoda, as modified, discloses the cleaner of Claim 14, as previously discussed above. 
Shinoda, as modified, does not explicitly disclose wherein the sliding portion (Shinoda, h, 3)  includes a second elastic portion that is positioned between the sliding protrusion (Shinoda, 5) and the inner face of the sliding space (Shinoda, b) and that is elastically deformed by the sliding protrusion (Shinoda, 5).
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaner of Shinoda, as modified, wherein wherein the sliding portion (Shinoda, h, 3)  includes a second elastic portion that is positioned between the sliding protrusion (Shinoda, 5) and the inner face of the sliding space (Shinoda, b) and that is elastically deformed by the sliding protrusion (Shinoda, 5), as a simple matter of duplication of part, achieving the same results, requiring routine experimentations with predictable results for the purpose of further supplementing the biasing force of the first elastic portion of Shinoda. See MPEP 2144.04.VI.B.
Regarding Claim 16, Shinoda (Fig. 1) discloses the cleaner of Claim 10, as previously discussed above, wherein the sliding portion (h, 3) defines a sliding hole or a sliding groove (b) into which the sliding protrusion (5) is inserted.
Regarding Claim 17
Regarding Claim 20, Shinoda (Fig. 1) discloses the cleaner of Claim 4, as previously discussed above, wherein the restoring force is exerted to generate a pivoting force that causes the hinge portion (Shinoda, g; Kasper, 86) to pivot in a pivoting direction opposite to a normal pivoting direction of the hinge portion (Shinoda, g; Kasper, 86).
Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive. The Examiner offers the following statements in response to the Applicnant’s arguments filed on January 3, 2022.  
Applicant argues that the hinge shaft (132) of Kasper does not extend along a lateral direction of a main body. Assuming arguendo (even under a broadest reasonable interpretation of the instant claim language, which includes only the broad limitation of “a lateral direction”) that the Applicants argument is correct, it is without question that both Shinoda and Carl both comprise of a hinge shaft (Shinoda d; Carl, 122) that does extend along a lateral direction of a main body. Kasper provides the concept of spring loading the pivotable connection of a handle to a cleaning device that Shinoda, as modified by Carl, lacks, for the purpose of biasing the handle (Shinoda, 4) towards a neutral position. Kasper provides what Shinoda, as modified, lacks. Therefore, as indicated in the 35 U.S.C. 103 rejection of Claim 1, above, it would have been obvious for one of ordinary skill in the art to have modified Shinoda, as modified, to further comprise of a spring biasing mechanism, as taught by Kasper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723